DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed August 16, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are allowable because “The Examiner asserts that Harel judges a state of the vehicle in para [0142]. However, Harel is not judging the state of an actual vehicle, but rather is monitoring the state of virtual computing instances that are simulating ECU functions. These are not reasonably the same because a virtual computing instance in a sandbox environment is not tied to any real world state of the vehicle.” (Applicant’s Remarks, Pg. 7). Examiner respectfully disagrees. Harel teaches controlling vehicle operations (simulated or live operations in an running vehicle) using virtualized ECU functions within a vehicle ([0022], The method may comprise instantiating a plurality of virtual computing
instances in a vehicle computing network within the vehicle, each of the plurality of
virtual computing instances being configured to perform at least one vehicle software
function; and [0142], Virtual computing instances 202, 205, and 208 may emulate or be otherwise associated with an ECU and/or vehicle function). These virtualized ECU functions include actions related to the “real world state” of the vehicle. ([0017], the operations further comprise monitoring functionality of the plurality of virtual computing instances during live operations in the vehicle computing network; and [0142], Virtual computing instances 202, 205, and 208 may emulate or be otherwise associated with an ECU and/or vehicle function. For example, virtual computing instance 202 may be spun up to emulate or perform the braking operation of a vehicle, such that ECU 203 may be associated with braking of a vehicle (e.g., actuating a brake pad or other braking system), and vehicle function 204 may be the vehicle's braking function. In some embodiments, a virtual computing instance may be spun up on demand to emulate or perform a particular vehicle function, which may or may not be live (i.e., currently operating within a vehicle) This may be done automatically, such as in response to a strain or load on a particular device in a vehicle; and [0142], Virtual computing instances may be terminated (i.e., spun down) in response to a user command, or automatically, such as based on low usage of a vehicle component in a live environment (e.g., an operating vehicle). For example, when a vehicle is parked, a virtual computing instance associated with an acceleration function or anti-lock brakes function may be
spun down). Furthermore, Applicant’s claims do not require judging a “real world” state of the vehicle.
	Applicant also argues that the claims are allowable because “the virtual machines simulate real world ECU's, and therefore the sandbox prevents them from actually controlling any equipment installed in the vehicle. Thus, even though the VM's in Harel may correspond to actual ECU's installed in the vehicle, the VM's don't actually control any equipment installed in the vehicle, and asserting that this disclosure correspond to this claimed feature is unreasonable.” (Applicant’s Remarks, Pg. 8). Examiner respectfully disagrees. Harel teaches actually controlling equipment on the vehicle. ([0142], Virtual computing instances 202, 205, and 208 may emulate or be otherwise associated with an ECU and/or vehicle function. For example, virtual
computing instance 202 may be spun up to emulate or perform the braking operation of a vehicle, such that ECU 203 may be associated with braking of a vehicle (e.g., actuating a brake pad or other braking system), and vehicle function 204 may be the vehicle's braking function. In some embodiments, a virtual computing instance may be spun up on demand to emulate or perform a particular vehicle function, which may or may not be live (i.e., currently operating within a vehicle) This may be done automatically, such as in response to a strain or load on a particular device in a vehicle; and [0142], Virtual computing instances may be terminated (i.e., spun down) in response to a user command, or automatically, such as based on low usage of a vehicle component in a live environment (e.g., an operating vehicle). For example, when a vehicle is parked, a virtual computing instance associated with an acceleration function or anti-lock brakes function may be spun down). 
	Applicant also argues that the claims are allowable because “the applied references, alone or in combination, do not disclose or render obvious ''in accordance with the state of the vehicle, switch an order of carrying out activation or stoppage of the plurality of VMs. '' The Examiner concedes that Harel fails to disclose this feature. Instead, the Examiner relies on Wang to cure this deficiency. However, Wang discloses activating/halting the status of real world ECU's of a vehicle. There is no correlation in Wang or Harel that what happens to a realworld ECU is applicable to a Virtual Machine operating in a sandbox environment.” (Applicant’s Remarks, Pg. 8). Examiner respectfully disagrees. As discussed in the previous responses, Harel teaches “real world” ECUs that control actual vehicle functions.
	Applicant’s also argue that the claims are allowable because “Even if the teaching of Wang were combined with Harel, the resulting combination would not yield the claimed result. Instead, the VMs of Harel would be unchanged by the teachings of Wang, because the VMs are operating in a sandbox environment and are only for the purpose of testing external software. Instead, the teachings of Wang would change the operation of the real world ECU's of Harel to be stopped or activated. Furthermore, the combination proposed by the Examiner, would yield Harel inoperable for its intended purpose because deactivate/activation of VM's in the virtual environment of Harel would delay the activation of software.” (Applicant’s Remarks, Pg. 9). Examiner respectfully disagrees. As previously discussed Harel teaches controlling actual vehicle operations. Applicant’s assertion that the “the combination proposed by the Examiner, would yield Harel inoperable for its intended purpose because deactivate/activation of VM's in the virtual environment of Harel would delay the activation of software” is also not persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Harel et al. (WO 2020/047016 A1) in view of Wang et al. (United States Patent Application Publication 2018/0295011)
As per claim 1, Harel teaches the invention substantially as claimed including a vehicle control device ([0009], a plurality of virtual computing instances in a vehicle computing network within the vehicle, each of the plurality of virtual computing instances being configured to perform at least one vehicle software function; and [0139], Connections between computer 100 and ECUs 105, 106, and 107 may be accomplished through a communication channel… ECUs 105, 106, and 107 may be associated with vehicle functions 108 and 109) comprising: 
	a memory ([0146], Fig. 4 depicts database 302, which may include CPU 400, which may be connected to memory 304 and 1/0 402 402. CPU 400, memory 304, and 1/0 402 may be the same as or similar to similarly named components described with respect to Fig. 1); and 
	a processor that is connected to the memory ([0141], CPU 200 may include one or more dedicated processing units, application-specific integrated circuits (ASICs), field-programmable gate arrays (FPGAs), or various other types of processors or processing units. CPU 200 may be connected with an operating system and/or kernel (OS/kernel) 210, which may be used within a virtual computing environment.), 
	wherein the processor is configured to 
	judge a state of a vehicle ([0142], a virtual computing instance may be monitored over a period of time (e.g., by CPU 200), to detect anomalous or dangerous behavior (e.g., behavior that deviates from a rule set...); and [0179], At step 1306, process 1300 determines if a virtual computing instance's behavior is a deviation from a security rule set (e.g., virtual computing instance rule set 620). This determination may be based on actions (or non-actions) of an ECU and/or vehicle function emulated within a virtual computing instance (e.g., ECU 203 and/or vehicle function 204).), 
	structure a plurality of VMs (Virtual Machines) that control equipment installed in the vehicle ([0141], CPU 200 may instantiate (i.e., spin up) virtual computing instances 202, 205, and 208…CPU 200 may act as an orchestrator of a virtual computing instance, such as by controlling an associated workflow; and [0142], Virtual computing instances 202, 205, and 208 may emulate or be otherwise associated with an ECU and/or vehicle function… a virtual computing instance may be spun up on demand to emulate or perform a particular vehicle function, which may or may not be live (i.e., currently operating within a vehicle). This may be done automatically, such as in response to a strain or load on a particular device in a vehicle. In some embodiments, virtual computing instances may be instantiated in response to a user input, either at the vehicle or remotely from it. In other embodiments, virtual computing instances may be instantiated in response to a particular action of vehicle communication network 1, such as a system boot or detection of high system load for a particular function. Multiple virtual computing instances may also be instantiated simultaneously or near simultaneously (e.g., to
emulate an entire vehicle network); [0189], process 1400 may select a combination of virtual vehicle function settings or loT system settings. In some embodiments, process 1400 may select these settings according to the application of virtual testing variables 1000, as discussed with respect to Fig. 10. In some embodiments, process 1400 may apply a security rule set (e.g., as discussed with respect to Figs. 5, 6, and 13) with the combination of vehicle function settings, consistent with the disclosed embodiments; and [0190] At step 1405, process 1400 may apply a combination of virtual vehicle settings or loT system settings to a virtual network environment. In some embodiments, process 1400 may apply these combinations according to the application of virtual testing variables 1000, as discussed with respect to Fig. 10 (e.g., to emulate current operating conditions of a vehicle or loT system, or to apply predetermined combinations of controller settings).).

	Harel fails to specifically teach, in accordance with the state of the vehicle, switch an order of carrying out activation or stoppage of the plurality of VMs.
	However, Wang teaches, in accordance with the state of the vehicle, switch an order of carrying out activation or stoppage of the plurality of VMs ([0010], transmitting or receiving a mode change signal, e.g., embedded in an REQ or NMF packet, indicating an ECU in the group intends to transition from the awake state to the asleep state or from the asleep state to the awake state; and, responsive to this mode change signal, modifying the respective device role for a first ECUs in the group from master device to slave device and modifying the respective device role for a second ECU in the group from slave device to master device, both modifications being based on the assigned hierarchy and the status vectors for the ECUs; [0026], A master device, for example, may sleep or wake itself, and may snooze or awaken other devices, based on its own operational needs or the needs of other node(s) in the group; and [0036], Any of the networked devices in a designated group may initiate the wakeup management protocol 400 of FIG. 5 and begin to wake, for example, when activated by input/output (I/O) signal from another vehicle device and/or activated by another device in the network. After wake up, a device goes through similar process as master selection and: checks if a master exists by “listening” for a NMF packet; if a master exists, but with a lower priority, transfer master designation).
	Harel and Wang are analogous because they are each related to vehicle controllers. Harel  teaches a method of managing a network of virtualized controllers that are responsible for vehicle functions. (Abstract, Disclosed herein are techniques for protecting a plurality of ECU s within a vehicle or other loT system. Techniques include instantiating a plurality of virtual computing instances in a vehicle computing network within the vehicle, each of the plurality of virtual computing instances being configured to perform at least one vehicle software function; and identifying, for the plurality of virtual computing instances, a corresponding set of security rules configured to maintain security of each of the plurality of virtual computing instances). Wang teaches a method of managing virtualized controllers for managing vehicle operations. (Abstract, Disclosed are control algorithms and system architectures for managing operation of networked controllers and devices, including vehicles with an onboard network of electronic control units (ECU) and control logic for governing the snoozing and waking of these ECUs). It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of Harel would be modified with the sleep and wake mechanisms taught by Wang in order to manage virtualized vehicle controllers. Therefore, it would have been obvious to combine the teachings of Harel and Wang.

As per claim 2, Wang teaches, wherein the processor is configured to, in a case in which there exists another VM that depends on one VM, activate the another VM after activating the one VM ([0004], In a “master-slave” vehicle network scheme, for example, in-vehicle devices are clustered into virtual groups, with a single ECU assigned as “master” for each group of eligible devices. The master ECU may exhibit unidirectional control over the remaining “slave” ECUs in the group, including the ability to wake and snooze each slave ECU. In such systems, the master ECU  synchronizes  start up and shut down of all assets assigned to their respective group), and stop the one VM after stopping the another VM ([0004], In a “master-slave” vehicle network scheme, for example, in-vehicle devices are clustered into virtual groups, with a single ECU assigned as “master” for each group of eligible devices. The master ECU may exhibit unidirectional control over the remaining “slave” ECUs in the group, including the ability to wake and snooze each slave ECU. In such systems, the master ECU  synchronizes  start up and shut down of all assets assigned to their respective group; and [0028], when a master device intends to transition to the asleep state and/or wishes to snooze or awaken a slave device, a mode change signal indicating such change is included in a network management frame (NMF) packet sent by the master to some or all of the slave devices, e.g., via multicast distribution (one-to-many in computer network group communication). If the master device wishes to wake (or snooze) a slave device, the NMF packet sent by the master may include a command for the slave device to transition to the awake state (or the asleep state). This command may be in the form of a corresponding change to the respective status vector of the slave device maintained in the ST, and may be sent prior to the role of master migrating to a new device and the previously designated master device contemporaneously going to sleep. In this regard, if the master device wishes to sleep, the NMF packet sent by the master may include: a mode change signal (status vector change) indicative of the same; and a master selection prompt for selecting a new master).

As per claim 3, Harel teaches, wherein the processor is configured to, in a case in which a VM that is currently activated is to be ended and a VM that is currently stopped is to be activated, decrease resources of the VM that is currently activated and is to be ended ([0143], Virtual computing instances may be terminated (i.e., spun down) in response to a user command, or automatically, such as based on low usage of a vehicle component in a live environment (e.g., an operating vehicle). For example, when a vehicle is parked, a virtual computing instance associated with an acceleration function or anti-lock brakes function may be spun down) , and increase the resources of the VM that is currently stopped before enabling activation of the VM ([0142], a virtual computing instance may be spun up on demand to emulate or perform a particular vehicle function, which may or may not be live (i.e., currently operating within a vehicle). This may be done automatically, such as in response to a strain or load on a particular device in a vehicle).

As per claim 4, Harel teaches, wherein the processor is configured to, in a case in which a VM relating to running the vehicle is to be activated, increase the resources after activation of the VM starts ([0142], a virtual computing instance may be spun up on demand to emulate or perform a particular vehicle function, which may or may not be live (i.e., currently operating within a vehicle). This may be done automatically, such as in response to a strain or load on a particular device in a vehicle), and, after activation is completed, decrease the resources to a usual usage amount ([0143], Virtual computing instances may be terminated (i.e., spun down) in response to a user command, or automatically, such as based on low usage of a vehicle component in a live environment (e.g., an operating vehicle). For example, when a vehicle is parked, a virtual computing instance associated with an acceleration function or anti-lock brakes function may be spun down).

As per claim 5, Wang teaches, wherein the processor is configured to, in a case of activating a VM that does not affect running the vehicle, after starting activation of the VM, execute activation or stoppage of the VM that is next in order, without waiting for completion of activation of the VM that does not affect running the vehicle ([0004], he master ECU synchronizes start up and shut down of all assets assigned to their respective group. Robust network designs are typically able to start ECU sets on demand without disrupting the control operations being performed by the ECUs that are already awake).

As per claim 6, this is the method claim corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 7, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 8, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 9, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 10, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 11, this is the “non-transitory recording medium claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 12, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 13, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 14, this claim is similar to claim 4 and is rejected for the same reasons.

As per claim 15, this claim is similar to claim 5 and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Serizawa et al. (US 2022/0261262 A1) discloses a an in-vehicle computer (ECU 1) that is mounted on an automobile and used for the advanced driver assistance system (ADAS) and automatic parking control.  The vehicle control device is configured by the ECU 1 its CPU 10 is connected to a Memory 11, wherein the CPU 10 is configured to judge a state of a vehicle, structure VM1 13 and VM2 14, etc., that control equipment installed in the vehicle.  Based on the state of the vehicle, guest OS/VM switching can occur (Abstract; [0055]-[0056]; Figs. 1-6; claims 7-10).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH TANG/Primary Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199